 ILLINOIS INSTITUTE OF TECHNOLOGY375Illinois Institute of TechnologyandClaude Murphy.Case 13-CA-10672February 11, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn October 29, 1971, Trial Examiner Ivar H. Peter-son issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief, and Respondent filed exceptions,together with a brief in opposition to General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings, and conclusions and to adopt hisrecommended Order.In agreeingwith the Trial Examiner's findings, wefurther note that the statement in question, attributedto the Respondent,to wit,"he [Murphy] made troubleby going to the Labor Board on me" does not constitutea clear, unambiguous threat of reprisal in the circum-stances of this case. In determining whether an ambigu-ous statement made by an employer implies any threatof reprisal, we consider such factors as the substanceand context of the statement, and the position of thespeaker in relation to his audience.The complaint does not allege that Murphy was dis-charged or otherwise disciplined because he had al-legedly resorted to the Board's processes. It followstherefore that the statement in question, if it is indeeda threat, must be consideredas a generalthreat notrelated to the discharge. In the circumstances herein,we find the statement not coercive.Murphy and two union stewards approached Re-spondent's chief superintendent, Parduhn, and ap-pealedMurphy's dismissal. A steward suggested acompromise which Murphy rejected. At that point,Parduhn made the statement that Murphy had madetrouble by going to the Labor Board. However, Par-duhn immediately urged that the next step of the griev-ance procedure be followed. A grievance was filed andin settlement of the grievance Parduhn decided to sus-pend Murphy for 2 weeks rather than adhere to theearlier discharge decision.In view of the above facts, together with the absenceof evidence of union animus or other unfair labor prac-tices, and in light of an apparently amicable 21-yearbargaining relationship, we are not persuaded that theRespondent, by Parduhn's statement, has violated the195 NLRB No. 72Act, and we agree with the Trial Examiner's recom-mendation that the complaint be dismissed in its en-tirety.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case was tried atChicago, Illinois, on September 7, 1971. The charge was filedby Claude Murphy, an individual, on June 8 and the com-plaint was issued on August 9. The principal issue is whethera statement allegedly made by Walter Parduhn, the directorof the Respondent's physical plant, was violative of Section8(a)(1) of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed on October 19 by Counsel for the General Counseland the Respondent, I make the following:'FINDINGS OF FACTIJURISDICTIONThe Respondent is a private, nonprofit Illinois corporationwith its principal office and place of business in Chicago,Illinois,where it operates an educational institution. Duringthe past year Respondent purchased and had delivered to itsChicago location goods and material valued in excess of$50,000 of which more than $50,000 worth were transportedto that location directly from States of the United States otherthan the State of Illinois. The Respondent admits, and I find,that it is engaged in commerce and that its operations affectcommerce within the meaning of Section 2(6) and (7) of theAct. I further find that College, University and School Em-ployees' Union, Local 321, affiliated with Service Employees'International Union, is a labor organization within the mean-ing of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. BackgroundOn June 7, Murphy, who was employed in the Institute'smaintenancedepartment, was discharged by his foreman,Soren Jensen. Murphy immediately went to ErnestBrandon,also an employee and a steward for the Union. Murphy ex-plained to Brandon that the stated reason given by Jensen forfiring him was that he stayed in the washroomtoo long.Brandon and Murphy went to consult BenjaminBennett, alsoan employee and a Union steward. The three of them decidedto talk with Henry Wurst,then assistantsuperintendent ofbuildings and grounds. They related the events that had oc-curred and Brandon stated that he believed that the penaltyof discharge was too harsh in light of Murphy's age (whichwas 55) and 12 years of service. Wurst replied that the matterwas out of his hands since Foreman Jensen had effected thedischarge and that an appeal would have to be taken up with'The unopposed motion of Counsel for the General Counsel to correctthe transcript in one respect, filed on October 22, is hereby granted. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Parduhn. Brandon, Bennett, Murphy, and Wurst left thelatter's office and met Parduhn as he was coming back fromlunch. Parduhn stated that he was "expecting" Brandon inas-much as he was aware that Foreman Jensen had fired Mur-phy allegedly for staying too long in the washroom. Brandonthen inquired what "constitutes too long? Five minutes, 10minutes, 15 minutes, or 20 minutes?" Parduhn replied, soBrandon testified, by inquiring "are you trying to give metrouble, Brandon?" and stated that as far as he was concernedMurphy was discharged.According to Brandon, Parduhn stated that he had calledMurphy back to work (this was in March) at the urging ofthe Union and when he did not wish to call him back, andthat then Murphy had given him "trouble" by "going to theLabor Board on me." Brandon suggested that Murphy begiven a 2- or 3-day suspension or docked 30 minutes Mur-phy, however, rejected this proposed compromise because inhis view he had done nothing wrong. Parduhn rejected theproposed compromise and stated that he would uphold Jen-sen's action. Brandon's account is substantially corroboratedby Bennett and Murphy.Wurst could not recall that Brandon had argued that thepenalty was too harsh in light of Murphy's ageand length ofservice.Wurst denied that Parduhn had stated that Murphyhad given Parduhn trouble in the past because the Union hadpressured Parduhn to call Murphy back to work. Wurst alsodenied that Parduhn made any reference to Murphy havingcaused Parduhn "trouble" by going to the Board Parduhndenied that he made any reference to the effect that Murphyhad caused him problems in the past, and he specificallydenied that he called Murphy back to work because the Un-ion "made" him do so. Moreover, he stated he made noreference to Murphy being a troublemaker or having causedhim trouble by having gone to the Board; he further deniedthat he told Murphy that he stated that he considered Mur-phy discharged and he could pick up his check that after-noon.B.ConclusionsAs is readily apparent, the resolution of the factual issueturns on an assessment of the relative credibility of the wit-nesses presented by counsel for the General Counsel andthose presented by the Respondent. Counsel for the govern-ment argues that for a number of reasons detailed in his beefthe version presented by his witnesses, considered in the lightof the probabilities of the situation, should be believed. As towhether the statement, if made, constitutes a violation ofSection 8(a)(1), counsel for the government urges that it doesconstitute such a violation because it "tends to discouragethose employees' access to the National Labor RelationsBoard." On the other hand, counsel for the Respondenturges, first, that the statement was not made; secondly, hecontends that even if made the statement would not consti-tute a violation of Section 8(a)(1) because it does not consti-tute a promise of benefit or threat of force or reprisal and isprotected, therefore, by the provisions of Section 8(c) of theAct.As to the factualissue,I am persuaded, after careful con-sideration of the testimony, that the version given by thewitnesses for the General Counsel is the more believable andis consistent with the realities of the situation. In this regard,I note that Brandon and Bennett are still in the employ of theRespondent and, although their disinterestedness is subject tosome question in view of the fact that both are stewards ofthe union, I nevertheless believe that their testifying adverselyto their employer enhances the worth of their testimony. SeeGeorgia Rug Mill,131 NLRB 1304 at 1305, fn. 2, andGate-way Transportation Co., Inc.,193 NLRB No. 1, TXD It is,of course, clear that the Union did file a charge on February10 in which Murphy and otheremployees were specificallynamed. It would appear reasonable that the filing of thischarge, which was served upon the Respondent and wasknown to Wurst and Parduhn, probably generated some hos-tile feeling on the part of the Respondent's officials toward theindividuals named therein, including Murphy. Moreover, atthe time Murphy filed his charge on June 8 he gave a swornaffidavit to a Board agent in which he stated that Parduhndid, in fact, make the statement in issue. This would appearto indicate that the day after the statement Murphy had areasonably reliable recollection of what Parduhn had said theprevious day.'Counsel for the Respondent states that since it is obviousthat there is no logical way in which the alleged statement byParduhn could be reasonably interpreted to constitute a clearunambiguous threat of reprisal, the only case law whichwould appear to be even remotely applicable to a situationsuch as the one at hand is that dealing with statements allegedto be coercive, which are, to one degree or another, ambigu-ous as to the intent of the speaker with respect to the one towhom it is directed." In support of this contention he citesKuhne Simmons Construction Co.,150 NLRB 1614,J.Ziak& Sons, Inc.,152 NLRB 380, andCoast Radio BroadcastingCorp.,155 NLRB 479. InKuhne,a union business agent wascharged with having coerced and restrained a union memberin violation of his Section 7 rights by stating that the mem-ber's instigation of a charge against the Union would "cost"him. The Board adopted the Trial Examiner's Decision, inwhich he found that the statement was not coercive,stating(at p. 1619), in "the context, there is no reason to assume that'cost' refers to a loss to be suffered by [the complaining partyin his capacity of an employee ... " InZiak,the Trial Exam-iner had found that certain remarks of a union official duringa union meeting were such as to unlawfully threaten certainmembers "with reprisals, either bodily or financial, or both,"in that they were designed to create a "dangerous" mood inhis audience, that they "implicitly" contained a threat ofharm to certain members and that "the threats made by theunion official and the membership were not neutralized bysubsequent statements." The Board, disagreeing with theTrial Examiner, stated that it was "unable to infer from thetestimony as to the mood of the audience and their commentsthat Hagerty's remarks constituted threats of either bodily orfinancial harm, or were designed to create an atmospherehostile to Farrell and the others " The Board stated that theremarks in question "were ambiguous." Counsel urges thatthe same consideration applies here, pointing out that Mur-phy filed a formal grievance, filed a charge with the EEOC,and filed the instant charge, "a scant 24 hours after the al-leged threatening statement was made to him." InCoast Ra-dio,the contention was made that a union representativeviolated Section 8(b)(1)(a) of the Act by reason of the lan-guage used in a telegram sent to employees in the bargainingunit that the Union represented. The Board, however, re-jected this contention stating that in its view "the wording ofthe telegram is ambiguous," because it did not "on its facecontain any unlawful threats, and that the General Counselfailed to present evidence as to the context which wouldestablish the alleged unlawful threat "'At the hearing, counsel for the Respondent suggested that Murphy wasnot credible because the term "union activity" was used in the wording ofthe June 8 unfair labor practice charge, whereas Murphy testified that he didnot intend to imply that he was discriminated against by the Respondent for"union activity " This charge, however, was worded bythe Board agent andMurphy's affidavit plainly shows the events that occurred ILLINOIS INSTITUTE OF TECHNOLOGY377In my opinion, counsel for the Respondent has the betterof the argument.I believe it is very understandable that Par-duhn would regard Murphy's action in going to the LaborBoard as having caused him some trouble.I am unable, how-ever,to construe it as meaning that any employee who exer-cises his right to file charges with the Board would be visitedwith reprisals or threats of reprisals.Nor doI believe thatMurphy so understood the statement in view of the fact thathe promptly filed a grievance,visited the office of the EEOC,and then filed his charge with the Board.His affidavit plainlyshows that what he was protesting was the 2-week layoffallegedly for spending too much time in the washroom. Hefurther stated that he had"been harassed ever since I re-turned to work,mostly by" Soren Jensen,his foreman. Ac-cordingly,I shall dismiss the complaint in its entirety.Upon the foregoing findings of fact and the entire record,Imake the following:CONCLUSIONS OF LAW1. Illinois Instituteof Technologyis an employer engagedin commerce within the meaningof Section 2(6) and (7) ofthe Act.2.College, University and School Employees' Union, Lo-cal 321,affiliated with ServiceEmployees'International Un-ion, is a labor organization within the meaningof Section 2(5)of the Act.3The General Counselhas failed to establishby a prepon-deranceof the evidence that theRespondent engaged in theunfair labor practice alleged in the complaint.Upon the foregoingfindings offact,conclusions of law, andthe entirerecord inthe case, and, pursuant to Section 10(c)of the Act, Iissue the following recommended:ORDERThe complaintherein is dismissed in its entirety.